The sole ground of appeal is the refusal of the trial judge to grant a motion for a nonsuit. But to this ruling no exception was taken as appears from the record before us. Rulings of the trial court to which no exceptions are saved will not be reviewed here.Coxe v. Field, 13 N.J.L. 215; Ward v. Ward, 22 Id.699; Pennsylvania Railroad v. Page, 41 Id. 183; Potts v.Evans, 58 Id. 384; O'Donnell v. Weiler, 72 Id. 142;Simmons Pipe Bending Works v. Seymour, 80 Id. 465; Carr
v. Delaware, Lackawanna and Western Railroad, 81 Id. 532;Kargman v. Carlo, 85 Id. 632; Miller v. Delaware RiverTransportation Co., Ibid. 700; Lams v. Fish, 86 Id. 321;Blanchard Bros. v. Beveridge, Ibid. 561; Daly v. Ewald,88 Id. 707; Burt v. Brownstone Realty Co., 95 Id. 457;Byrne Co. v. Snead  Co., 98 Id. 256; Leiferant v.Progressive Agency, Ibid. 526; In re Board of RecreationCommissioners, 103 Id. 419; Punk v. Botany Worsted Mills,105 Id. 648; Matisovsky v. Fidelity Phenix Insurance Co.,107 Id. 69.
It is apparent from the relatively few citations mentioned that the bar has been fully advised by a long course of decisions of this practice. A continual reiteration of the pertinent procedural principles for the last century seems to have had little effect. There is, however, no hardship in refusing to consider the merits of the controversy, since our examination of the record leads us to believe that there was sufficient evidence tending to show that the negligent operation of appellant Spencer's car was the proximate cause of the accident to justify the submission of the issue to the jury.
The judgment below is therefore affirmed, with costs.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 193